Lanzinger, J.,
concurring in part and dissenting in part.
{¶ 35} I concur in the majority’s conclusion that the Court of Claims does not have exclusive jurisdiction over this case, but dissent from its determination that an action in mandamus is the sole avenue of relief available. In Ohio Academy of Nursing Homes, Inc. v. Barry (1990), 56 Ohio St.3d 120, 564 N.E.2d 686, this court stated that Medicaid providers have a legitimate property interest in the reimbursement rate provided under former R.C. 5111.21, 141 Ohio Laws, Part I, 4102, and former 5111.22, 140 Ohio Laws, Part I, 838, 861-862, and that they may seek to enforce that right with an injunction or declaratory judgment action. Ohio Academy of Nursing Homes at paragraph two of the syllabus.
{¶ 36} I believe that the majority opinion mischaracterizes the right the appellants seek to enforce. Instead of the right to “have ODJFS consider their rate-adjustment requests without abusing its discretion,” appellants request a declaration that ODJFS is required to adjust their rate reimbursement pursuant to former R.C. 5111.27(F) because the elimination of any premium reduction by the Bureau of Workers’ Compensation (“BWC”) constitutes a “government mandate.”5 As the majority acknowledges, the determination of whether BWC’s actions is a government mandate involves a question of statutory interpretation. Declaratory judgment is an adequate remedy at law for this determination, and therefore, mandamus is not the proper avenue of relief. Once that question is *23answered, the amount of any rate adjustment would be a discretionary act subject to challenge via a mandamus action.
Geoffrey E. Webster, Eric B. Hershberger, and Paul Y. Disantis, for appellants.
Marc Dann, Attorney General, Stephen P. Carney, Senior Deputy Solicitor, and Rebecca L. Thomas, Senior Assistant Attorney General, for appellees.
Lundberg Stratton, J., concurs in the foregoing opinion.

. Former R.C. 5111.27(F) provided, “The department shall adjust the rates calculated under sections 5111.23 to 5111.28 of the Revised Code to account for reasonable additional costs that must be incurred by nursing facilities and intermediate care facilities for the mentally retarded to comply with requirements of federal or state statutes, rules, or policies enacted or amended after January 1, 1992, or with orders issued by state or local fire authorities.” (Emphasis added.) 148 Ohio Laws. Part II. 4177. 4959.